11-2267-ag
    Persaud v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A097 385 394
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 23rd day of August, two thousand twelve.

    PRESENT:
             BARRINGTON D. PARKER,
             RICHARD C. WESLEY,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    YADESHVARI PERSAUD, AKA MALLINI
    MICHELLE SAMSOONDAR,
             Petitioner,

                        v.                                 11-2267-ag
                                                           NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Judy Resnick, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Luis E. Perez, Senior
                                  Litigation Counsel; Joseph D. Hardy,
                          Trial Attorney, Civil Division,
                          Office of Immigration Litigation,
                          U.S. Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Petitioner Yadeshvari Persaud, a native and citizen of

Guyana, seeks review of the May 18, 2011 order of the BIA

summarily dismissing her appeal from the March 25, 2010

decision of an Immigration Judge (“IJ”) denying her motion

to reopen.     In re Yadeshvari Persaud, No. A097 385 394

(B.I.A. May 18, 2011), aff’g No. A097 385 394 (Immig. Ct.

N.Y. City Mar. 25, 2010).    We assume the parties’

familiarity with the underlying facts and procedural history

of the case.

    Although we have not articulated a standard of review

for summary dismissals by the BIA, we find it unnecessary to

do so now because the BIA’s decision withstands scrutiny

under either an abuse of discretion or de novo standard of

review.   Compare, e.g., Singh v. Gonzales, 416 F.3d 1006,

1009 (9th Cir. 2005) (reviewing BIA summary dismissal for

abuse of discretion), with Awe v. Ashcroft, 324 F.3d 509,

                                2
513 (7th Cir.2003) (discussing propriety of BIA’s summary

dismissal without articulating a standard of review).     The

BIA’s decision rested upon its regulatory authority

“summarily [to] dismiss any appeal or portion of any appeal

in any case in which: (A) The party concerned fails to

specify the reasons for the appeal on Form EOIR-26 . . . or

other document filed therewith .”   8 C.F.R.

§ 1003.1(d)(2)(i)(A).

    Here, Persaud’s assertion in her Form EOIR-26 that

“[t]he Immigration Judge erred as a matter of law in denying

the motion to reopen since Respondent never received notice

of the hearing in which she was removed” falls short of the

standard for specificity that would preclude the BIA from

dismissing the appeal summarily.    See 8 C.F.R. § 1003.3(b);

see also Matter of Valencia, 19 I. & N. Dec. 354, 355

(B.I.A. 1986).   And, while Persaud filed a brief with the

BIA, that brief similarly fails to state any specific legal

or factual challenge to the IJ’s findings or refer to any

evidence or authority in support of her conclusory

assertions that “she was never served with Notice of the

Hearing” and that her motion to reopen should have been

granted because of the “future persecution that she would


                              3
suffer if she returned to Guyana.”   See 8 C.F.R.

§ 1003.1(d)(2)(i)(A); see also Matter of Valencia, 19 I. &

N. Dec. at 355 (“[I]t should be stated whether the error

[alleged] relates to grounds of statutory eligibility or to

the exercise of discretion . . . Where a question of law is

presented, supporting authority should be included, and

where the dispute is on the facts, there should be a

discussion of the particular details contested.”).     Cf.

Casas-Chavez v. INS, 300 F.3d 1088, 1090-91 (9th Cir. 2002)

(summary dismissal not appropriate where alien directed BIA

to specific portions of IJ’s decision, and referred to

evidence and authority in support of arguments).

Accordingly, we find no error in the BIA’s summary dismissal

of Persaud’s appeal.*   See 8 C.F.R. § 1003.1(d)(2)(i)(A).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

The pending request for oral argument in this petition is



    *
     We decline review of the additional issues Persaud
raises in her brief on appeal, because they have not been
first presented to the BIA. See Steevenez v. Gonzales, 476
F.3d 114, 117 (2d Cir. 2007) (noting that “[t]o preserve an
issue for judicial review, the petitioner must first raise
it with specificity before the BIA”).
                              4
DENIED in accordance with Federal Rule of Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O'Hagan Wolfe, Clerk




                             5